DETAILED ACTION
Status of Claims
	Claims 1-25 are pending.
	Claims 1-16 and 19 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 
Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 112a are withdrawn in view of Applicant’s amendment. 
	The previous grounds of rejection under 35 U.S.C. 112b are withdrawn in view of Applicant’s amendment. 
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006131969) in view of JP 2009-522810 (‘810).
Regarding claim 17, Takesako discloses an anodic chemical conversion apparatus (title = an anodization apparatus) comprising:
A electrolyte bath (2) (Figure 1, page 6) (= a first process tank used for an anodization process on a substrate);
A primary supply unit (31) (Figure 3) (= a first electrolyte supply unit configured to supply a first electrolyte to the first process tank);
Substrate support means (5) (Figure 1) (= a holding part configured to hold the substrate above the first process tank);
An anode plate (7) (Figure 1) (= a first electrode arranged on the first process tank);
A negative electrode plate (3) (Figure 1) (= a third electrode opposed to the first electrode).  Regarding the claimed the third electrode provided below the tank, Takesako discloses that the negative electrode plate is provided at the bottom of the electrolyte bath.  Rearrangement of the negative electrode plate to be provided below the electrolyte bath would have been an obvious engineering design choice since Takesako discloses the lower positioning of the negative electrode plate in relation to the tank.  Regarding the claimed first electrolyte supply, Takesako discloses the primary supply unit as described above (Figure 3).  Supplying electrolyte bath solution to the anodizing apparatus of Figure 1 would have been obvious engineering design choice given the teachings of Takesako of supplying electrolyte from a primary and secondary supply tank (Figure 3).
Takesako discloses the claimed invention as described above. Takesako fails to disclose a second electrode concentrically arranged with the first electrode and wherein an inner diameter of the first electrode is approximately the same as an outer diameter of the second electrode. 
‘810 discloses an electrolytic apparatus comprising an electrode (292) which comprises multiple zones (902, 904, etc.) coupled to a power source (242) wherein each zone can be biased by the power supply independent of the bias applied to the other zones [0037].  ‘810 teaches that the electrode independently controls the electrical bias of each zone and can therefore achieve a target profile by determining and adjusting the electrochemical treatment [0006]. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising first and second electrodes concentrically arranged on a substrate because ‘810 discloses that an electrode is provided with independent power supplies with coaxially arranged electrode zones to control the electrical bias profile over the electrode.  The inner diameter of any one of the zones is approximately the same as an outer diameter of a second electrode located within the inner diameter.  The claimed “approximately” is not particularly limiting.  It would have been obvious to modify the anode electrode of Takesako with the electrode arrangement of ‘810 for providing additional, independent control of the electrical bias during electrolytic treatment. 
Regarding claim 18, Takesako discloses a conductive liquid (8) (= a second process tank) provided between the electrolyte bath (2) (= the first process tank) and the anode plate (7) (= first electrode), and between the electrolyte bath (2) and the second electrode (i.e. the modification with the plurality of electrodes of ‘810).  The duplication of electrolyte or conductive liquid supply would have been an obvious engineering design choice based on the electrolyte supply of Takesako.  Duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006131969), in view of ‘810 and in further view of Hoshino et al. (WO 2017094568). 
Regarding claim 20, Takesako and ‘810 disclose the invention as applied above. Takesako discloses a voltage application means (6) (= first current source).  ‘810 discloses separate and independent control of the electrode zones via a controller (108) and power source (242) (Figure 9) [0040], however, ‘810 does not explicitly indicate the presence of first and second switches as claimed.  
In the same or similar field of performing electrochemical treatment to a substrate, Hoshino discloses an apparatus that includes a plurality of switches for individually controlling a plurality of electrodes (e.g. 123, switches, Figure 15).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising first and second switches because Hoshino teaches utilizing multiple switches to individual electrodes and as ‘810 teaches individually controlling the electrodes. The rearrangement of power source and switches is an obvious engineering design choice in view of the individual control of the electrode regions or zones.  
Regarding claim 21, Hoshino discloses multiple power supply units (120) (Figure 15).  
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006131969), in view of ‘810 and in further view of Metzger (US 2010/0170801).
Regarding claim 22, Takesako and ‘810 disclose the claimed invention as applied above.  The combination does not disclose a first mixing tank, a first concentration sensor and a first supply controller as claimed. 
In the same or similar field of electrochemical apparatus, Metzger discloses an electrolytic solution (F) that is supplied to the system (128) through spray bar (162).  The electrolytic solution is subsequently removed from the system (128) into a holding tank (114) that comprises pumps (164) and filter (166) that transfers the electrolytic solution back to the system (128).  The apparatus (110) is inclusive of a mixing or dosing tank (180) (Figure 9) (= mixing tank) [0064], [0123]-[0126]. The apparatus of Metzger includes a sensor array (170) that senses the concentration of the electrolytic solution and the supply is controlled by a volumetric feeder [0072], [0075].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a first mixing tank, a first concentration sensor and first supply controller because Metzger discloses that electrolytic solution may be removed from a tank and processed through filtration and returned to the tank (i.e. recirculated).  
Regarding claim 23, Metzger discloses a holding tank (114) which produced the first electrolyte using a second liquid recovered from the first process tank [0064]. 
Regarding claims 24-25, a second electrolyte supply to supply the conductive liquid of Takesako would have been an obvious engineering design choice in order to control the conductive liquid contents (e.g. concentration).  Additionally, a third liquid and a fourth liquid would therefore also be obvious.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.4 VI B). 
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered.  The remarks on pages 12-14 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weling US 6,193,860 concentric anodes (202, 204)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795